                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

SALVADOR SANCHEZ,

            Plaintiff,

v.                                                        CV No. 19-596 KRS/CG

UNITED SUPERMARKETS, L.L.C., et al.,

            Defendants.

                    ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS THEREFORE ORDERED that closing documents are to be filed no later

than December 5, 2019, absent a request showing good cause for an extension.

      IT IS SO ORDERED.



                                _________________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
